

115 HR 1741 IH: Puerto Rico Film, Television, and Theatre Production Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1741IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow accelerated depreciation of certain qualified film and television and live theatrical productions in Puerto Rico.1.Short titleThis Act may be cited as the Puerto Rico Film, Television, and Theatre Production Act of 2021.2.Accelerated depreciation for certain qualified film and television and live theatrical productions in Puerto Rico(a)In generalSection 181(d)(3)(A) of the Internal Revenue Code of 1986 is amended by inserting (including Puerto Rico) after United States.(b)Effective dateThe amendment made by this section shall take effect as if included in section 13201 of Public Law 115–97.(c)Cross referenceFor application of accelerated depreciation to qualified film or television productions and qualified live theatrical productions (as defined in section 181 of the Internal Revenue Code of 1986, as amended by this section), see section 168(k)(2)(A) of the Internal Revenue Code of 1986.